Per Curiam.

We do not recognise any such privilege of attorneys or counsellors of this Court; but shall direct the venue to be changed or not, as it may be most convenient to the parties. The defendant, in this case, swears, that *275he has material witnesses residing in the city oí New-York ‘ and the plaintiff’s attorney swears, also, to witnesses on his part; but the plaintiff himself has made no affidavit. We grant the motion, on the ground of the defendant’s affidavit, as to material witnesses for him in JYew-York.
Motion granted.